Citation Nr: 0728007	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-43 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The matter of a total disability rating based on individual 
unemployability (TDIU) has been raised.  The Board refers 
this matter to the RO for appropriate action. 


FINDINGS OF FACT

1.  In a July 1997 decision, the RO denied service connection 
for PTSD.  A notice of disagreement was not received within 
the subsequent one-year period.

2.  Evidence submitted since the RO's July 1997 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and therefore raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1997 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006).

2.  New and material evidence has been received since the 
RO's July 1997 rating decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006), 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's claim is being granted to the extent that it is 
being reopened.  As such, any deficiencies with regard to 
VCAA are harmless and non-prejudicial.


New and Material Evidence

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002).  The regulation governing 
PTSD claims, 38 C.F.R. § 3.304(f), requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.

In a July 1997 decision, the RO denied the veteran's claim 
for service connection for PTSD because the veteran did not 
have a diagnosis of PTSD, did not have proof of combat, and 
because he lacked a verified, in-service stressor event.  A 
notice of disagreement was not received within the subsequent 
one-year period.  Therefore, the RO's July 1997 rating 
decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Since the prior final decision, evidence has been added to 
the claims file.  A VA progress note from March 2004 
established a diagnosis of "PTSD, related to combat history 
in Vietnam."  Further, an October 2005 VA report from the 
same examiner reiterated the prior diagnosis, and offered an 
in-depth opinion as the nature and etiology of the veteran's 
current condition. 

In addition, during the veteran's April 2007 Board hearing, 
he provided more details relating to an in-service stressor 
event.  According to his testimony, the veteran's unit was 
attacked within his first week in Vietnam at Cam Ranh Bay in 
1971.  He also stated that after a week, his unit was sent to 
Quang Tri and there was an enemy attack when they got there.  
He also stated that he was exposed to combat while stationed 
in Khe Sanh.  At this time, the Board notes that the law 
provides that evidence proffered by the veteran to reopen his 
claim is presumed credible for the limited purpose of 
ascertaining its materiality.  See Justus v. Principi, 3 Vet. 
App. 510, 512 (1992).  Therefore, because the veteran has 
provided a specific location of the alleged events, competent 
evidence now exists to conduct a thorough search for the 
veteran's unit history.  

In sum, the veteran submitted relevant, non-duplicative 
evidence that cures a prior evidentiary defect.  Therefore, 
new and material evidence has been received since the RO's 
July 1997 decision; thus, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
PTSD is granted.


REMAND

The veteran initially filed a claim for service connection 
for PTSD in December 1996.  However, because the veteran did 
not meet the definition of a combat veteran, because his 
claimed stressor was not verified, and because he did not 
have a current diagnosis of PTSD, service connection was 
denied via a July 1997 rating decision.

In a statement dated in October 2005, the veteran's treating 
examiner diagnosed him as having PTSD.  The examiner stated 
that the diagnosis of PTSD was "related to his experiences 
in Vietnam."  The examiner also noted that the veteran's 
condition "cost him in his primary relationships and in his 
ability to sustain employment."

According to the veteran's May 1997 PTSD questionnaire, he 
arrived in Vietnam in December 1970.  Service personnel 
records indicate that the veteran was enroute to Vietnam in 
December 1970; his DD 214 indicates Vietnam service from 
February 1971 to June 1971.  During his hearing in April 
2007, the veteran testified that his unit was attacked within 
his first week in Vietnam at Cam Ranh Bay in 1971.  He also 
stated that after a week, his unit was sent to Quang Tri and 
there was an enemy attack when they got there.  He also 
stated that he was exposed to combat while stationed in Khe 
Sanh.  He stated in his earlier questionnaire that, "I 
witness[ed] basically over half my company either injured or 
killed in action."  In his statements, the veteran has 
provided a window of several weeks and the specific locations 
of his alleged stressor event.  

There is no evidence in the record to show that the RO has 
submitted a request for information to the U.S. Army and 
Joint Services Records Research Center (JSRRC), in order to 
attempt to verify the veteran's claimed stressors.  
Accordingly, the Board finds that the case should be returned 
to complete that development.  

Although the Board regrets the delay in adjudicating the 
veteran's claim, pursuant to the duty to assist, this case 
must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should again request that the 
veteran provide a detailed account of his 
claimed stressors including specific 
dates, within sixty days of the alleged 
event, his unit of assignment, and the 
full names of any casualties.  The 
veteran should also be informed that he 
may submit statements from those with 
whom he served who also witnessed the 
claimed stressful event/s.

2.  The AMC should attempt to verify the 
veteran's claimed stressors through 
official channels including JSRRC, and in 
particular, any unit history or 
operational report/lessons learned 
document describing the activities of the 
veteran's unit during the period from 
February 1971 to June 1971 would be 
useful.  The veteran's unit of 
assignments and any statements from the 
veteran detailing his claimed stressors 
should accompany the stressor 
verification effort.  

3.  Once a reply has been received 
pursuant to number 2 above, the AMC 
should again review the record, and 
undertake any additionally indicated 
action, to include a VA examination.

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


